Citation Nr: 1801554	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

To ensure that VA has met its duty to assist, remand is necessary.  38 C.F.R. § 3.159(c).

The March 2011 VA medical opinion is inadequate.  The examiner concluded that the Veteran's hearing loss disability was not caused by or a result of in-service noise exposure.  However, the examiner's rationale relied solely on the normal findings on service separation examination dated in July 1969 and made no mention of the favorable medical opinion dated in December 2010.  It is noted that the absence of in-service evidence of hearing loss disability is not necessarily determinative.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But rather, evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion from an appropriate medical professional to determine the etiology of the Veteran's current hearing loss disability and tinnitus.  The claims file must be reviewed and noted in the report.

The provider should opine on whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss disability and/or tinnitus is related to the Veteran's in-service noise exposure.  In rendering this opinion, the provider should indicate whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The provider should reconcile any such studies with his/her medical opinion.  Also, the provider should consider the December 2010 private opinion and, if he/she disagrees, explain why.

The Veteran's history of noise exposure in service should be accepted as truthful.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the provider should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

